In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
VICTOR MORALES,                      *
                                     *     No. 17-694V
                  Petitioner,        *     Special Master Christian J. Moran
                                     *
v.                                   *
                                     *     Filed: May 20, 2019
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *     Attorneys’ fees and costs.
                                     *
                  Respondent.        *
*********************
Diana L. Stadelnikas, Maglio, Christopher & Toale, Sarasota, FL, for Petitioner;
Glenn A. MacLeod, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

      Victor Morales brought a successful petition for compensation in the
National Childhood Vaccine Compensation Program, 42 U.S.C. §§300aa-10
through 34 (2012). He now seeks an award for attorneys’ fees and costs. He is
awarded $24,539.15.

                                        *       *      *



       1
         Because this ruling contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the ruling will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material before posting the ruling.
      Represented by Diana Stadelnikas, Mr. Morales filed a petition for
compensation on May 25, 2017. In his petition, petitioner alleged that the flu
vaccine, which is contained in the Vaccine Injury Table, 42 C.F.R. § 100.3(a), and
which he received on or about September 3, 2015, caused him to suffer transverse
myelitis.
       Thanks to the efforts of both counsel for petitioner and respondent, the
parties were able to resolve the case informally. The parties submitted a joint
stipulation that was adopted as the decision on this petition. Decision, issued Dec.
21, 2018, 2018 WL 7107588.

       On February 13, 2019, petitioners moved for reimbursement of attorneys’
fees and costs, requesting $23,733.70 in attorneys’ fees and $805.45 in attorneys’
costs. Pet’r’s Mot. for Attorneys’ Fees and Costs, exhibit 18, 19, 24. This amount
included $5,145.00 in fees Mr. Morales owes to his first attorney, Ms. Joanne
Garone.
       On February 22, 2019, respondent filed his response to petitioner’s motion.
In his response, respondent stated that he was “satisfied the statutory requirements
for an award of attorneys’ fees and costs are met in this case” and deferred to the
undersigned’s discretion to “determine a reasonable award for attorneys’ fees and
costs.” Resp’t’s Resp., filed Feb 22, 2019, at 2-3. Petitioner submitted a reply on
February 25, 2019.

      This matter is now ripe for adjudication.
                                      *      *     *

       Because Mr. Morales received compensation, he is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether Mr. Morales’ requested amount is reasonable.

       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs. 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial

                                             2
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Sec'y of Health &
Human Servs., 139 Fed. Cl. 238 (2018).

      A.     Reasonable Hourly Rate
       The hourly rates charged by Ms. Stadelnikas and the associates at her firm
are in line with those previously awarded by other special masters. See, e.g.,
Hooper v. Sec'y of Health & Human Servs., No. 17-355V, 2019 WL 1875380, at
*1 (Fed. Cl. Spec. Mstr. Mar. 22, 2019). The undersigned agrees that the rates
requested are reasonable.
      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       Ms. Stadelnikas’s billing statement is, characteristically, well-done. The line
entries are sufficiently detailed to allow the undersigned to evaluate the
reasonableness of the time spent on Mr. Morales’s petition. The undersigned finds
that the number of hours billed by Ms. Stadelnikas and her associates is reasonable
for the work performed.

      C.     Costs

       Petitioner also request $805.45 in costs incurred by his attorney. These costs
reflect routine costs including the court’s filing fee, costs associated with obtaining
medical records, and shipping costs. All the requested costs are reasonable and
awarded in full.




                                              3
      D.     Attorneys’ Fees of Mr. Morales’s First Attorney

        Mr. Morales also included with his request for fees an invoice from his first
attorney, Ms. Joanne Garone. Pet’r’s Mot. for Attorneys’ Fees and Costs, exhibit
24. Ms. Garone charged a reasonable hourly rate based upon her 30 years of
experience considering her lack of experience in the Vaccine Program. Ms.
Garone also charged a reasonable number of hours based upon the work that she
performed on Mr. Morales’s case. Accordingly, her requested invoice is awarded
in full.

      For the reasons stated above, petitioner is awarded:

      1. A lump sum of $19,394.15 in the form of a check made payable to
         petitioner and petitioner’s attorney, Diana Stadelnikas.

      2. A lump sum of $5,145.00 in the form of a check made payable to
         petitioner and petitioner’s attorney, Joanne Garone.
       These amounts represent reimbursement attorneys’ fees and other litigation
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court is directed to
enter judgment herewith.

      IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




                                             4